287 S.W.3d 721 (2009)
Jessica Fae HAMILTON Formerly Bond & Barnett, Appellant,
v.
Craig A. ATWILL, et al., Respondent.
No. WD 69914.
Missouri Court of Appeals, Western District.
July 21, 2009.
Connie J. Clark, Osage Beach, MO, for appellant.
Stephen Grantham, Versailles, MO, for respondent.
Before THOMAS H. NEWTON, C.J., P.J., JAMES M. SMART, JR., and JAMES E. WELSH, JJ.

ORDER
PER CURIAM:
Jessica Hamilton appeals the circuit court's judgment ordering the partition and sale of a parcel of land as to which she sought to quiet title in her favor. The judgment is affirmed. Rule 84.16(b).